DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/25/2020 has been entered. Claims 1-18 are presented for examination. The information disclosure statement filed on 9/28/2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Scordato et al. (Scordato et al. – 2014/0267695; herein after referred to as “Scordato”).
Regarding claim 1, Scordato discloses a method of information transmission in a system comprising at least one liquid handling device and at least one external device, the method comprising (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette):  
in one or more of said at least one liquid handling device, producing a machine-readable code that contains information that is derived from a status or properties of the respective liquid handling device or information that has been stored in the respective liquid handling device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette); 
- in said one or more of said at least one liquid handling device, displaying the respective code on a display that is integrated to a structure of the respective liquid handling device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette); and 
- reading the displayed code or one or more of the displayed codes by an external device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, look up previously stored information by reading the bar code).  
Regarding claim 3, Scordato discloses the method according to claim 1, wherein the liquid handling device is an automated liquid handling system, and wherein at least two machine-readable codes are produced and displayed, of which codes at least one contains real-time status data (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as r8eal-time status data and instructions).  
Regarding claim 4, Scordato discloses the method according tclaim 1 wherein: - the external device is a handheld external smart device; and - the reading of the code is carried out by a camera of the handheld external smart device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader).  
Regarding claim 5, Scordato discloses the method according tclaim 1, wherein the external device comprises a machine vision system, 
Regarding claim 6, Scordato discloses the method according tclaim 1, further comprising: - after reading the code, the information is displayed on a display integrated to a structure of the external device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader).  
Regarding claim 7, Scordato discloses the method according tclaim 1, further comprising: - after reading the code, the information is conveyed to a user of the external device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader).  
Regarding claim 8, Scordato discloses the method according tclaim 1, wherein the method is carried out during servicing or manufacturing of said at least one liquid handling device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader).  
Regarding claim 9, Scordato discloses the method according tclaim 1, wherein the information comprises one or more of the following: use history of the pipette, pipette use instructions, calibration status, calibration instructions, servicing status, servicing instructions, manufacturing status, errors occurred during calibration or servicing or manufacturing, information about type or availability of compatible tips or spare parts, technical specifications of the pipette, location of the pipette, or use restrictions of the pipette (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 10, Scordato discloses the method according tclaim 1, wherein the information comprises context-specific use instructions that are based on use history or current operational status of the pipette (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 11, Scordato discloses the method according tclaim 1, wherein said producing and displaying steps are triggered by a user, via a button or a touch screen of the liquid handling device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 12, Scordato discloses the method according tclaim 1, wherein said producing and displaying steps are triggered by a command transmitted from an external control system to the liquid handling device via a wired or wireless communication method (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 13, Scordato discloses the method according tclaim 1, wherein said producing and displaying steps are triggered by the liquid handling device itself automatically upon reaching a predetermined status (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 14, Scordato discloses a liquid handling device comprising: - means for producing a machine-readable code that contains information that is derived from a status or properties of the liquid handling device or information that has been stored in the liquid handling device; - means for displaying the code on a display that is integrated to a structure of the liquid handling device; and - means for triggering said producing and displaying steps either automatically or after receiving a triggering command received from a user or from an external control system (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 15, Scordato discloses the liquid handling device according to claim 14, wherein the liquid handling device is an electronic handheld pipette, and the external device is a handheld external smart device (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 16, Scordato discloses a system; comprising an external device and at least one liquid handling device according tclaim 14, wherein: - the external device is arranged for retrieving information from each of said at least one liquid handling device, and - the external device comprises a code reader configured to read the codes displayed on the displays of said at least one liquid handling devices (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 17, Scordato discloses the system according to claim 16, wherein said at least one liquid handling device comprises at least two hand-held electronic pipettes (Scordato; figures 1, 5A, 5B, 6A, 6B; par. 0006, - calibrate handheld pipette if the pipette does not meet specification, repair and/or recalibration may be performed; par. 0034, 0035, 0036 – receptable 100 having fluid receiving areas 120a, 120b, 120c, eight channel pipette, barcode 130 my be printed and etched to one or more plates, readable by the image recording device, digital camera 210; par. 0051 – barcode can be affixed to the pipette, barcode reading app of a smartphone barcode reader can read the barcode and user can be prompted to calibrate the pipette, the information displayed to prompt the user to calibrate the pipette is considered as real-time status data and instructions; par. 0016, 0018, 0029, 0037, 0051 – smartphone and barcode reader; par. 0076 – instructions stored on a machine readable medium).  
Regarding claim 18, Scordato discloses the system according to claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scordato et al. (Scordato et al. – 2014/0267695; herein after referred to as “Scordato”) in view of Yasui (Yasui – 7,488,283).
Regarding claim 2, see the discussions regarding claim 1 in view of Scordato. The claim differs in calling for the method according to claim 1, wherein: - the code is a matrix barcode.  
However, this claimed limitation is not new. Reference to Yasui discloses Though Scordato discloses an automatic detection of a QR code applied to a plate of a pipette (Yasui; figure 8; col. 13, lines 45-62, 2D barcode/QR code applied to a plate of a pipette for identification). 
In light of Yasui’s teachings, it would have been obvious to label the pipette as taught by Scordato with the 2D matrix code. The modification replaces one type of barcode with another which would be well within the skill levels and expectations of an ordinary skilled artisan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887